PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Labor Genome, Ltd.
Application No. 14/038,896
Filed: 27 Sep 2013
For: SYSTEM FOR SCORING AN ORGANATIONAL ROLE CAPABILITY

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the 37 CFR 1.137(a), filed May 3, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Petitioner filed the present petition and a Rule 137(a) petition automatically granted by EFS-Web on May 3, 2022.  Since this application has been abandoned for over 2 years, petitioner is not eligible for automatic grant. The May 3, 2022 auto-grant decision is vacated.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned on January 5, 2017 for failure to timely pay the issue fee within three months of the mailing of the October 4, 2016 Notice of Allowance. A Notice of Abandonment was mailed on January 20, 2017.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above. 

With respect to (3) above: While applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, the petition does not satisfy 37 CFR 1.137(b)(4). 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Since the initial petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment, January 5, 2017, the Office requires additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

It is noted the attorney filing this petition represented Labor Genome Ltd. and is currently representing JMJ Associates LLP, the current assignee.

Petitioner asserts the prior assignee, Labor Genome Ltd., was unable to pay the issue fee on January 5, 2017 due to “lack of economic resources”. 

Petitioner alleges that a founding partner of Labor Genome Ltd., Mark Palmer, made unilateral decisions that impacted Labor Genome Ltd’s ability to operate. Mr. Palmer allegedly ran up a large credit card debt and withdrew the balance of previous assignee’s bank account (March 2017). Mr. Palmer allegedly failed to pay taxes, which resulted in the IRS issuing a tax bill for $8,500 including late fees (September 2017).  Will Burrus, another founding partner, paid down the tax liability (September 2017 to April 2018). In September 2018, Labor Genome Ltd. petitioned the IRS to forgive the debt.

From October 2018 to December 2021, Labor Genome Ltd. continued to operate, at a business loss.  The fact that Labor Genome Ltd. continued to operate implies money was being spent. If the applicant made a decision not to pay the issue fee or not to seek revival, then the delay is not unintentional. 

From MPEP 711.03(c)(II)(B):

…As discussed above, the abandonment of an application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137, where the applicant deliberately permits the application to become abandoned. See Application of G, 11 USPQ2d at 1380. Likewise, where the applicant deliberately chooses not to seek or persist in seeking the revival of an abandoned application, or where the applicant deliberately chooses to delay seeking the revival of an abandoned application, the resulting delay in seeking revival of the abandoned application cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. An intentional delay resulting from a deliberate course of action chosen by the applicant is not affected by:

(A) the correctness of the applicant’s (or applicant’s representative’s) decision to abandon the application or not to seek or persist in seeking revival of the application;

(B)…; or

(C) the discovery of new information or evidence, or other change in circumstances subsequent to the abandonment or decision not to seek or persist in seeking revival.

An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner must explain why this initial petition was not filed until May 3, 2022. Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. Labor Genome Ltd. had the ability to respond to the October 4, 2016 Notice of Allowance until JMJ Associates, LLP obtained rights in the invention/application (assignment document giving JMJ Associates, LLP rights is dated November 1, 2021). Will Burrus appears to be connected to both the former and current assignee. Perhaps Mr. Burrus can provide a statement regarding the reasons why Labor Genome Ltd. did not pay the issue fee and why Labor Genome Ltd. did not pursue revival of the application while Labor Genome, Ltd. continued to operate. 

From November 1, 2021, JMJ Associates, LLP’s actions/decisions must be considered. What were the reasons that JMJ Associates, LLP delayed filing the initial petition on May 3, 2022, given that the petition states on March 29, 2022 the current applicant requested revival. It appears JMJ Associates, LLP obtained rights in the invention/application, knowing the application was abandoned, and then delayed in filing an initial petition to revive.

Petitioner must establish the entire delay in filing the issue fee and filing a grantable petition to revive was unintentional.

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due – and a statement addressing each of the three periods of delay discussed above.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET